Case: 4:18-cr-00019-CDP Doc. #: 43 Filed: 11/26/18 Page: 1 of 1 PageID #: 79




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                )     No. 4:18 CR 19 CDP NAB
                                                   )
 SHAUN LEACHMAN,                                   )
                                                   )
 Defendant.                                        )

                                   ORDER FOR DISMISSAL

        Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of Court

endorsed hereon, the United States Attorney for the Eastern District of Missouri hereby

dismisses charges against Shaun Leachman named in Count One of the indictment.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney


                                                       s/Thomas J. Mehan
                                                       THOMAS J. MEHAN
                                                       Assistant United States Attorney


        Leave of Court is granted for the filing of the foregoing dismissal.




Dated: This~day ofNovember, 2018.
